Case 1:19-cv-02872-RBJ Document 24 Filed 08/19/20 USDC Colorado Page 1 of 23



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            District Judge R. Brooke Jackson

Civil Action No. 19-cv-02872-RBJ

DARYL L. KEENER,

       Applicant,

v.

MIKE ROMERO, and
THE ATTORNEY GENERAL OF THE STATE OF COLORADO,

       Respondents.


            ORDER ON APPLICATION FOR WRIT OF HABEAS CORPUS


       Applicant Daryl L. Keener is a prisoner in the custody of the Colorado

Department of Corrections. Mr. Keener has filed pro se an Application for a Writ of

Habeas Corpus Pursuant to 28 U.S.C. § 2254 (ECF No. 1) challenging the validity of his

conviction in El Paso County District Court Case Number 2011CR835. On February

28, 2020, Respondents filed an Answer (ECF No. 22) and on March 19, 2020, Mr.

Keener filed a Reply (ECF No. 23).

       After reviewing the record, including the Application, the Answer, the Reply, and

the state court record, the Court concludes Mr. Keener is not entitled to relief on his

remaining claims.

I.     BACKGROUND

       Mr. Keener was convicted by a jury of 34 counts of aggravated robbery for his

role in seven bank robberies. (ECF No. 9-3 at 2). The following description of the

offenses and investigation is taken from the opinion of the Colorado Court of Appeals on

direct appeal.
Case 1:19-cv-02872-RBJ Document 24 Filed 08/19/20 USDC Colorado Page 2 of 23




                    Keener was convicted for his involvement in seven
             bank robberies in and around Colorado Springs between
             December 2010 and March 2011. In each of these
             robberies, a man entered the bank with his face covered and
             threatened the tellers with a handgun. All but one were
             aggressive, takeover-style robberies with no customers
             present. In several of the robberies, the man told the tellers
             to give him big bills, but no “bait bills” [fn. omitted] or dye
             packs. Because of these and other commonalities, police
             investigated the robberies as a pattern.

                     Based on witness statements and surveillance from
             the sixth robbery, police suspected that two people were
             involved -- one as the robber and the other as the getaway
             driver -- and identified the getaway car as a green Dodge
             Durango. Hours after the seventh robbery, two detectives
             investigated a tip about a green Dodge Durango registered
             to Gary Cyprian, who was ultimately charged as Keener’s
             codefendant. They went to Cyprian’s address where they
             observed a green Durango driven by Cyprian stopped in the
             street next to a green Mercury Cougar driven by Keener.
             Police followed and eventually stopped both vehicles.

                     The officers who stopped Keener conducted a pat-
             down search and discovered four large bundles of cash
             totaling $9075 in his pockets, including 19 bait bills from the
             seventh robbery. Keener and Cyprian were both arrested
             and charged in connection with the robberies.

                     In interviews with police, Keener denied involvement
             in the robberies but described details of three of the
             robberies and claimed to have information about the other
             four. While conducting a search pursuant to a warrant of a
             garage owned by Keener’s stepfather and used by both
             Keener and Cyprian, police found assault rifles and
             handguns. They also found two bait bills from the sixth
             robbery in a safe deposit box licensed to Keener. On
             Keener’s cell phone, police discovered internet searches for
             news stories about bank robberies, links to several of the
             banks’ websites, and MapQuest directions to the banks.

(ECF No. 9-3 at 2-4). After his conviction Mr. Keener was adjudicated a habitual



                                            2
Case 1:19-cv-02872-RBJ Document 24 Filed 08/19/20 USDC Colorado Page 3 of 23




offender and sentenced to 1256 years imprisonment. (Id. at 4-5). The Colorado Court

of Appeals affirmed the judgment of conviction on January 28, 2016, and the Colorado

Supreme Court denied certiorari. (ECF Nos. 9-3, 9-4). Mr. Keener filed a

postconviction motion under Colo. R. Crim. P. 35(c), which the district court denied.

(ECF No. 9-1 at 30). The Colorado Court of Appeals affirmed the denial of the

postconviction motion, and the Colorado Supreme Court denied certiorari. (ECF Nos.

9-6, 9-7).

       Mr. Keener’s Application presents seven claims. On January 14, 2020, this

Court entered an order dismissing Claims 3, 4, 6, 7, and the sub-claim of ineffective

assistance of counsel for failure to object to discovery violations set forth in Claim 5, as

procedurally barred. Thus, the remaining claims in the Application which the Court

addresses herein are: (1) Claim 1, asserting unconstitutional search and seizure; (2)

Claim 2, asserting ineffective assistance of counsel based on failure to investigate; and

(3) the sub-claim within Claim 5 asserting ineffective assistance of counsel for failure to

request a mistrial as a remedy for a discovery violation. Additional facts and

procedural history pertinent to the three remaining claims are set forth below.

II.    STANDARDS OF REVIEW

       The Court must construe the Application and other papers filed by Mr. Keener

liberally because he is not represented by an attorney. See Haines v. Kerner, 404 U.S.

519, 520-21 (1972); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). However,

the Court should not be an advocate for a pro se litigant. See Hall, 935 F.2d at 1110.

       Title 28 U.S.C. § 2254(d) provides that a writ of habeas corpus may not be

                                              3
Case 1:19-cv-02872-RBJ Document 24 Filed 08/19/20 USDC Colorado Page 4 of 23




issued with respect to any claim that was adjudicated on the merits in state court unless

the state court adjudication:

              (1) resulted in a decision that was contrary to, or involved an
              unreasonable application of, clearly established Federal law,
              as determined by the Supreme Court of the United States; or

              (2) resulted in a decision that was based on an
              unreasonable determination of the facts in light of the
              evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). Mr. Keener bears the burden of proof under § 2254(d). See

Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

       The threshold question the Court must answer under § 2254(d)(1) is whether Mr.

Keener seeks to apply a rule of law that was clearly established by the Supreme Court

at the time his conviction became final. See Williams v. Taylor, 529 U.S. 362, 390

(2000). Clearly established federal law “refers to the holdings, as opposed to the dicta,

of [the Supreme] Court’s decisions as of the time of the relevant state-court decision.”

Id. at 412. Furthermore,

              clearly established law consists of Supreme Court holdings
              in cases where the facts are at least closely-related or
              similar to the case sub judice. Although the legal rule at
              issue need not have had its genesis in the closely-related or
              similar factual context, the Supreme Court must have
              expressly extended the legal rule to that context.

House v. Hatch, 527 F.3d 1010, 1016 (10th Cir. 2008). If there is no clearly

established federal law, that is the end of the Court’s inquiry pursuant to § 2254(d)(1).

See id. at 1018.

       If a clearly established rule of federal law is implicated, then the Court must



                                             4
Case 1:19-cv-02872-RBJ Document 24 Filed 08/19/20 USDC Colorado Page 5 of 23




determine whether the state court’s decision was contrary to or an unreasonable

application of that clearly established rule of federal law. See Williams, 529 U.S. at

404-05.

                    A state-court decision is contrary to clearly
             established federal law if: (a) “the state court applies a rule
             that contradicts the governing law set forth in Supreme Court
             cases”; or (b) “the state court confronts a set of facts that are
             materially indistinguishable from a decision of the Supreme
             Court and nevertheless arrives at a result different from [that]
             precedent.” Maynard [v. Boone], 468 F.3d [665,] 669 [(10th
             Cir. 2006)] (internal quotation marks and brackets omitted)
             (quoting Williams, 529 U.S. at 405, 120 S. Ct. 1495). “The
             word ‘contrary’ is commonly understood to mean
             ‘diametrically different,’ ‘opposite in character or nature,’ or
             ‘mutually opposed.’” Williams, 529 U.S. at 405, 120 S. Ct.
             1495 (citation omitted).

                     A state court decision involves an unreasonable
             application of clearly established federal law when it
             identifies the correct governing legal rule from Supreme
             Court cases, but unreasonably applies it to the facts. Id. at
             407-08, 120 S. Ct. 1495.

House, 527 F.3d at 1018.

      The Court’s inquiry pursuant to the “unreasonable application” clause is an

objective inquiry. See Williams, 529 U.S. at 409-10. “[A] federal habeas court may

not issue the writ simply because that court concludes in its independent judgment that

the relevant state-court decision applied clearly established federal law erroneously or

incorrectly. Rather that application must also be unreasonable.” Id. at 411. “For

purposes of § 2254(d)(1), an unreasonable application of federal law is different from an

incorrect application of federal law.” Harrington v. Richter, 562 U.S. 86, 101 (1991)

(internal quotation marks and citation omitted). A decision is objectively unreasonable

                                             5
Case 1:19-cv-02872-RBJ Document 24 Filed 08/19/20 USDC Colorado Page 6 of 23




“only if all fairminded jurists would agree that the state court got it wrong.” Stouffer v.

Trammel, 738 F.3d 1205, 1221 (10th Cir. 2013) (internal quotation marks omitted).

Furthermore,

               [E]valuating whether a rule application was unreasonable
               requires considering the rule’s specificity. The more general
               the rule, the more leeway courts have in reaching outcomes
               in case-by-case determinations. [I]t is not an unreasonable
               application of clearly established Federal law for a state
               court to decline to apply a specific legal rule that has not
               been squarely established by [the Supreme] Court.

Richter, 562 U.S. at 101 (internal quotation marks and citations omitted). In conducting

this analysis, the Court “must determine what arguments or theories supported or . . .

could have supported[] the state court’s decision” and then “ask whether it is possible

fairminded jurists could disagree that those arguments or theories are inconsistent with

the holding in a prior decision of [the Supreme] Court.” Id. at 102. In addition, “review

under § 2254(d)(1) is limited to the record that was before the state court that

adjudicated the claim on the merits.” Cullen, 563 U.S. at 181.

       Under this standard, “only the most serious misapplications of Supreme Court

precedent will be a basis for relief under § 2254.” Maynard, 468 F.3d at 671; see also

Richter, 562 U.S. at 102 (stating “that even a strong case for relief does not mean the

state court’s contrary conclusion was unreasonable”).

               As a condition for obtaining habeas corpus from a federal
               court, a state prisoner must show that the state court’s ruling
               on the claim being presented in federal court was so lacking
               in justification that there was an error well understood and
               comprehended in existing law beyond any possibility for
               fairminded disagreement.



                                              6
Case 1:19-cv-02872-RBJ Document 24 Filed 08/19/20 USDC Colorado Page 7 of 23




Richter, 562 U.S. at 103.

       With respect to factual determinations, section 2254(d)(2) allows the Court to

grant a writ of habeas corpus only if the relevant state court decision was based on an

unreasonable determination of the facts in light of the evidence presented to the state

court. Pursuant to § 2254(e)(1), the Court presumes the state court’s factual

determinations are correct and Mr. Keener bears the burden of rebutting the

presumption by clear and convincing evidence. The presumption of correctness

applies to factual findings of the trial court as well as state appellate courts. See Al-

Yousif v. Trani, 779 F.3d 1173, 1181 (10th Cir. 2015). The presumption of correctness

also applies to implicit factual findings. See Ellis v. Raemisch, 872 F.3d 1064, 1071

n.2 (10th Cir. 2017), cert. denied, 138 S. Ct. 978 (U.S. Feb. 20, 2018). “The standard

is demanding but not insatiable . . . [because] ‘[d]eference does not by definition

preclude relief.’” Miller-El v. Dretke, 545 U.S. 231, 240 (2005) (quoting Miller-El v.

Cockrell, 537 U.S. 322, 340 (2003)).

       If the habeas applicant succeeds in demonstrating that the state court decision

is contrary to or an unreasonable application of clearly established federal law, or was

based on an unreasonable determination of the facts in light of the evidence presented,

then the Court must consider the merits of the constitutional claim de novo. See

Harmon v. Sharp, 936 F.3d 1044, 1056-57 (10th Cir. 2019).

III.   MERITS OF REMAINING CLAIMS

       A.     Claim 1

       In Claim 1, Mr. Keener contends that his Fourth Amendment rights were violated

                                              7
Case 1:19-cv-02872-RBJ Document 24 Filed 08/19/20 USDC Colorado Page 8 of 23




because the trial court erroneously denied his motion to suppress evidence procured

after the police stopped his car. The Fourth Amendment protects against

unreasonable search and seizure and is generally enforced through the exclusionary

rule. See e.g. Illinois v. Gates, 462 U.S. 213, 254 (1983); Stone v. Powell, 428 U.S.

465, 482-87 (1976).

       The Colorado Court of Appeals recounted the facts pertinent to this claim as

follows:

                Two detectives and a police officer involved in the stop
             testified at the suppression hearing. According to their
             testimony, Detective Thompson and Detective Ledbetter
             were investigating a string of similar bank robberies in
             Colorado Springs in late 2010 and early 2011. On March 8,
             2011, they responded to the scene of an armed bank
             robbery that had occurred around 10:30 that morning.
             Because the robbery was similar to the other robberies they
             were investigating, they decided to follow up on information
             about a vehicle linked to another robbery that occurred the
             preceding week.

                Witnesses to the earlier robbery had observed the robber
             get into the passenger seat of a vehicle, which surveillance
             video showed to be a green Dodge Durango. Based on that
             information, the police suspected that more than one
             person was involved in the string of robberies. A few days
             later, one of the witnesses “saw that vehicle” and provided
             the license plate number to the police. The vehicle was
             registered to Gary Cyprian at a Colorado Springs address.
             Police also received a tip about another green Dodge
             Durango registered to a different address.

                Around 1:00 p.m. on March 8, a few hours after that
             morning’s bank robbery, the detectives drove to Cyprian’s
             address in an unmarked vehicle. They drove by twice, and
             the second time saw a green Dodge Durango with the
             license plate that the witness had provided. The Durango
             was parked in the street alongside a Mercury Cougar that

                                           8
Case 1:19-cv-02872-RBJ Document 24 Filed 08/19/20 USDC Colorado Page 9 of 23




             was stopped facing the same direction. It appeared that the
             occupants were conversing with each other.

                As the detectives pulled up behind them, the vehicles
             drove off in the same direction. The detectives followed and
             called for assistance from marked patrol cars. When the
             vehicles separated, a patrol car followed the Durango and
             the detectives continued following the Cougar.

               The detectives observed that the Cougar had tinted
             windows that appeared darker than permitted under
             Colorado law. They could not see inside the vehicle to
             determine how many people were in it.

                The detectives then heard on their radio that the Durango
             fled when patrol cars tried to pull it over. At that point, they
             requested assistance in making a “high risk traffic stop” of
             the Cougar. The Cougar pulled into a parking lot when a
             patrol car activated its lights, and three patrol cars parked
             around it. The officers drew their weapons and ordered the
             driver, Keener, to get out of the car and down on his knees.
             They handcuffed him and conducted a pat-down search for
             weapons.

                 The officer who conducted the pat-down testified that he
             felt a hard object in Keener’s pocket that he thought “could
             possibly be a small handgun or knife.” He pulled out two
             large bundles of money, which were folded and secured
             with rubber bands. He continued the pat-down and found
             two more bundles of money in another pocket. He then
             stopped the search and placed Keener in the back of a
             patrol car.

(ECF No. 9-3 at 6-8). Mr. Keener does not dispute the accuracy of this factual

description, which the Court presumes is correct. See 28 U.S.C. § 2254(e)(1).

      Respondents argue that Mr. Keener’s Fourth Amendment claim must be

dismissed because the claim is not cognizable in this habeas corpus action pursuant to

the Supreme Court’s decision in Stone v. Powell. Under Stone, “where the State has



                                            9
Case 1:19-cv-02872-RBJ Document 24 Filed 08/19/20 USDC Colorado Page 10 of 23




 provided an opportunity for full and fair litigation of a Fourth Amendment claim, a state

 prisoner may not be granted federal habeas corpus relief on the ground that evidence

 obtained in an unconstitutional search or seizure was introduced at his trial.” Stone,

 428 U.S. at 494 (footnotes omitted); see also Miranda v. Cooper, 967 F.2d 392, 401

 (10th Cir. 1992). A full and fair opportunity to litigate a Fourth Amendment claim in

 state court includes the procedural opportunity to litigate the claim as well as a full and

 fair evidentiary hearing. See Miranda, 967 F.2d at 401. A full and fair opportunity to

 litigate also “contemplates recognition and at least colorable application of the correct

 Fourth Amendment constitutional standards.” Gamble v. Oklahoma, 583 F.2d 1161,

 1165 (10th Cir. 1978). It is Mr. Keener’s burden to demonstrate that he was denied a

 full and fair opportunity to litigate his Fourth Amendment claims in state court. See

 Young v. Conway, 715 F.3d 79, 92 (2d Cir. 2013) (Raggi, Circuit J., dissenting from

 denial of reh’g en banc); Peoples v. Campbell, 377 F.3d 1208, 1224 (11th Cir. 2004);

 Sanna v. Dipaolo, 265 F.3d 1, 8 (1st Cir. 2001); Woolery v. Arave, 8 F.3d 1325, 1328

 (9th Cir. 1993); Davis v. Blackburn, 803 F.2d 1371, 1372 (5th Cir. 1986) (per curiam);

 Doleman v. Muncy, 579 F.2d 1258, 1266 (4th Cir. 1978).

        Mr. Keener fails to demonstrate that he was denied a procedural opportunity to

 litigate his Fourth Amendment claim in state court. The record before the Court

 demonstrates that Mr. Keener did have a procedural opportunity to litigate his Fourth

 Amendment search and seizure claim in state court, and that he took advantage of that

 opportunity. In particular, Mr. Keener moved in the trial court to suppress the evidence

 pertinent to his Fourth Amendment claim, the trial court held an evidentiary hearing on

                                              10
Case 1:19-cv-02872-RBJ Document 24 Filed 08/19/20 USDC Colorado Page 11 of 23




 his motion to suppress, and Mr. Keener raised the Fourth Amendment claim on direct

 appeal.

        Mr. Keener also has not demonstrated that the state courts failed to make a

 colorable application of the correct Fourth Amendment standards. Any such argument

 lacks merit because the record before the Court demonstrates that the state courts

 thoughtfully considered and applied appropriate Supreme Court precedent. More

 specifically, the Colorado Court of Appeals cited and colorably applied relevant

 constitutional standards in concluding that the stop and arrest did not violate Mr.

 Keener’s Fourth Amendment rights. (See ECF No. 9-3 at 10-2 (citing People v.

 Martinez, 200 P.3d 1053, 1057 (Colo. 2009) (relying on Illinois v. Gates, 462 U.S. 213,

 238 (1983) and Alabama v. White, 496 U.S. 325, 330 (1990)); People v. King, 16 P.3d

 807, 812 (Colo. 2001) (relying on Terry v. Ohio, 392 U.S. 1 (1968)))). Applying the

 relevant constitutional standards, the Court of Appeals concluded that the officers had

 reasonable articulable suspicion to justify an investigatory stop of the Cougar’s driver,

 and that the officers’ robust show of force was reasonable under the circumstances

 and did not transform the stop into an arrest. (Id. at 12-14).

        The Court of Appeals further determined that even if there was an insufficient

 basis to stop Mr. Keener for suspicion of armed bank robbery, the officers had

 sufficient information to authorize the use of robust force to effectuate the stop for the

 tinted window violation, without turning that stop into an arrest for bank robbery. (Id. at

 15-16). The court noted that the officers’ subjective intentions in stopping Mr. Keener

 are irrelevant for Fourth Amendment purposes. (Id. at 14 n.3 (citing People v. Walters,

                                              11
Case 1:19-cv-02872-RBJ Document 24 Filed 08/19/20 USDC Colorado Page 12 of 23




 249 P.3d 805, 810 (Colo. 2011) (relying on Whren v. United States, 517 U.S. 806, 806

 (1996)))). Finally, the Court of Appeals concluded that the officers’ reasonable

 suspicion became probable cause to arrest Mr. Keener when they discovered the four

 large bundles of cash in his pockets. (Id. at 16). Under these circumstances,

 consideration of Mr. Keener’s Fourth Amendment claim in this habeas corpus action is

 barred by Stone. See Smallwood v. Gibson, 191 F.3d 1257, 1265 (10th Cir. 1999)

 (Stone bar applied when the state courts “thoughtfully considered the facts underlying

 [the] Fourth Amendment claim and rejected the claim on its merits, applying

 appropriate Supreme Court precedent”).

        Ultimately, Mr. Keener’s argument with respect to Claim 1 is essentially a

 substantive disagreement with the resolution of the claim by the state courts.

 However, disagreement with a state court’s resolution of a Fourth Amendment claim is

 not enough to overcome the bar in Stone. See Matthews v. Workman, 577 F.3d 1175,

 1194 (10th Cir. 2009) (rejecting petitioner’s argument that the state court misapplied

 Fourth Amendment doctrine in reaching wrong conclusions about probable cause

 because that was not the proper question under Stone); see also Pickens v. Workman,

 373 F. App’x 847, 850 (10th Cir. 2010) (stating that “[t]he opportunity for full and fair

 litigation is not defeated merely because a participant might prefer a different

 outcome”). Thus, Mr. Keener is not entitled to relief with respect to Claim 1.

        B.     Ineffective Assistance of Counsel Claims

               1.     Legal Standard

        It was clearly established when Mr. Keener was convicted that a defendant in a

                                               12
Case 1:19-cv-02872-RBJ Document 24 Filed 08/19/20 USDC Colorado Page 13 of 23




 criminal case has a Sixth Amendment right to the effective assistance of counsel. See

 Strickland v. Washington, 466 U.S. 668 (1984). Under Strickland, to establish that

 counsel was ineffective, Mr. Keener must demonstrate both that counsel’s performance

 fell below an objective standard of reasonableness and that counsel’s deficient

 performance resulted in prejudice to his defense. See id. at 687. If Mr. Keener fails

 to satisfy either prong of the Strickland test, the ineffective assistance of counsel claim

 must be dismissed. See id. at 697.

        In general, “[j]udicial scrutiny of counsel’s performance must be highly

 deferential.” Id. at 689. “There are countless ways to provide effective assistance in

 any given case,” and “[e]ven the best criminal defense attorneys would not defend a

 particular client in the same way.” Id. Thus, strategic choices made by counsel “after

 thorough investigation . . . are virtually unchallengeable.” Id. at 690. There is “a

 strong presumption” that counsel’s performance falls within the range of “reasonable

 professional assistance,” id. at 689, and it is Mr. Keener’s burden to overcome this

 presumption by showing that the alleged errors by his counsel were not sound strategy

 under the circumstances, see id.

        In the context of federal habeas corpus review under § 2254(d), a state prisoner

 “faces an even greater challenge.” Harmon, 936 F.3d at 1058. “When assessing a

 state prisoner’s ineffective-assistance-of-counsel claims on habeas review, we defer to

 the state court’s determination that counsel’s performance was not deficient and,

 further, to the attorney’s decision in how to best represent a client.” Id. (internal

 quotation marks and brackets omitted). Thus, review under § 2254(d) is doubly

                                              13
Case 1:19-cv-02872-RBJ Document 24 Filed 08/19/20 USDC Colorado Page 14 of 23




 deferential. See id. Furthermore,

               [f]ederal habeas courts must guard against the danger of
               equating unreasonableness under Strickland with
               unreasonableness under § 2254(d). When § 2254(d)
               applies, the question is not whether counsel’s actions were
               reasonable. The question is whether any reasonable
               argument exists that counsel satisfied Strickland’s
               deferential standard. And because the Strickland standard is
               a general standard, a state court has . . . more latitude to
               reasonably determine that a defendant has not satisfied that
               standard.

 Id. (citations and internal quotation marks omitted).

         Under the prejudice prong, the defendant must establish “a reasonable

 probability that, but for counsel’s unprofessional errors, the result of the proceeding

 would have been different.” Strickland, 466 U.S. at 694. Where the defendant has

 not demonstrated that counsel’s performance was constitutionally deficient, the court

 need not address the prejudice prong of the Strickland standard. United States v.

 Soto Hernandez, 849 F.2d 1325, 1330 (10th Cir. 1988) (citing Strickland, 466 U.S. at

 697).

               2.     Claim 2

         In Claim 2, Mr. Keener contends that his Sixth Amendment right to effective

 assistance of counsel was violated because his counsel failed to investigate

 anonymous tips that he allegedly made to law enforcement about the robberies.

         The Colorado Court of Appeals applied the Strickland test (see ECF No. 9-6 at

 4-5) and rejected this ineffective assistance of counsel claim because Mr. Keener failed

 to demonstrate deficient performance, concluding that “counsel’s decision to not



                                              14
Case 1:19-cv-02872-RBJ Document 24 Filed 08/19/20 USDC Colorado Page 15 of 23




 pursue the information about the FBI tips was a reasonable strategic decision, and,

 thus, did not constitute deficient performance.” (Id. at 7). The court explained:

                   Keener alleges that he provided anonymous tips to the
              FBI about the bank robberies, but that his counsel failed to
              investigate the matter despite readily available evidence that
              would prove that fact. He also argued that had counsel
              presented that evidence to the jury, there was a reasonable
              probability that the result of the trial would have been
              different.

                   Even accepting as true Keener’s factual assertions, the
              record and the postconviction motion indicate that counsel’s
              decision to not investigate and use this information was a
              reasonable strategic choice. Specifically, in his motion,
              Keener stated that his counsel told him he did not pursue the
              information about the FBI tips because if it was presented to
              the jury, the jury would be inclined to believe that Keener
              was involved in the robberies because he had detailed
              information about them. And further, Keener acknowledged
              that his counsel believed that if he took the stand to testify
              about why he made the anonymous tips, the prosecution
              could use his prior convictions, which included a bank
              robbery conviction, to impeach him.

                  Thus, based on the facts alleged in Keener’s motion, we
              agree with the postconviction court that counsel’s decision to
              not pursue the information about the FBI tips was a
              reasonable strategic decision, and, thus, did not constitute
              deficient performance. See Ardolino [v. People], 69 P.3d [73]
              at 76 [Colo. 2003]; see also People v. McDowell, 219 P.3d
              332, 339 (Colo. App. 2009) (“[D]isagreement as to trial
              strategy will not support an ineffective assistance of counsel
              claim.”). Accordingly, the postconviction court did not err in
              summarily denying the claim.

 (ECF No. 9-6 at 6-7). Having concluded that counsel’s performance was not deficient,

 the court did not proceed to address the prejudice prong of Strickland. See Strickland,

 466 U.S. at 697.



                                            15
Case 1:19-cv-02872-RBJ Document 24 Filed 08/19/20 USDC Colorado Page 16 of 23




        Mr. Keener does not argue that the state court’s decision with respect to this

 ineffective assistance of counsel claim was based on an unreasonable determination of

 the facts in light of the evidence presented under § 2254(d)(2).

        Mr. Keener also fails to demonstrate that the state court’s decision with respect

 to this claim is contrary to Strickland under the first prong of § 2254(d)(1). In other

 words, he does not cite any contradictory governing law set forth in Supreme Court

 cases or any materially indistinguishable Supreme Court decision that would compel a

 different result. See House, 527 F.3d at 1018.

        Finally, Mr. Keener has not demonstrated that the state court’s decision with

 respect to this claim was an unreasonable application of Strickland under the second

 prong of § 2254(d)(1). Mr. Keener cannot show that trial counsel's decision to decline

 to pursue information concerning Mr. Keener’s reported tips to law enforcement was

 not the product of a reasonable strategic choice. See Bullock v. Carver, 297 F.3d

 1036, 1047 (10th Cir. 2002). It was not unreasonable for counsel to conclude that

 information concerning Mr. Keener’s anonymous tips might produce damaging

 evidence tending to show that Mr. Keener was involved in the robberies, and that if Mr.

 Keener testified about the tips at trial he could be impeached with evidence of his prior

 convictions, which included bank robbery. See e.g. United States v. Roberts, 417 F.

 App'x 812, 823 (10th Cir. 2011) (counsel was not deficient when he made an informed,

 strategic decision that further DNA testing posed more of a risk).

        As a result, Mr. Keener fails to demonstrate that the state court ruling “was so

 lacking in justification that there was an error well understood and comprehended in

                                              16
Case 1:19-cv-02872-RBJ Document 24 Filed 08/19/20 USDC Colorado Page 17 of 23




 existing law beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at

 103. The claim fails on that basis.

               3.      Claim 5 Sub-claim

        In the remaining sub-claim within Claim 5, Mr. Keener contends that his trial

 counsel was ineffective because she failed to request a mistrial when she learned,

 during trial, about discovery violations by the prosecution. Respondents argued in

 their Pre-Answer Response that this claim is procedurally defaulted because Mr.

 Keener presented the claim in state court for the first time in a postconviction appeal

 and the Colorado Court of Appeals rejected the claim for that reason. Mr. Keener

 does not argue otherwise. Instead, he contends he can overcome the procedural

 default based on Martinez v. Ryan, 566 U.S. 1 (2012). The Court deferred

 consideration of Respondents’ affirmative defense. (See ECF No. 16 at 9).

        In Martinez, the Supreme Court held that if a claim of ineffective assistance of

 trial counsel must be raised in an initial-review collateral proceeding under state law, a

 procedural default will not bar a federal habeas court from hearing a substantial claim

 of ineffective assistance at trial if, in the initial-review collateral proceeding, there was

 no counsel or counsel in that proceeding was ineffective. Id. at 16-17. The Supreme

 Court subsequently extended the rule in Martinez to circumstances in which state law

 does not require claims of ineffective assistance of trial counsel to be brought in

 collateral proceedings, but “make[s] it virtually impossible for an ineffective assistance

 claim to be presented on direct review.” Trevino v. Thaler, 569 U.S. 413, 417 (2013).

        To meet the narrow exception in Martinez, Mr. Keener must establish four

                                                17
Case 1:19-cv-02872-RBJ Document 24 Filed 08/19/20 USDC Colorado Page 18 of 23




 elements concerning the defaulted portion of the ineffective assistance of trial counsel

 claim: (1) the claim is substantial; (2) the state postconviction counsel was ineffective

 or there was no postconviction counsel; (3) the state postconviction proceeding was

 the initial review proceeding with respect to the ineffective assistance of trial counsel

 claims; and (4) the claim was required, under state procedural law, to be raised in the

 state postconviction proceeding or the state’s procedural framework makes it highly

 unlikely that the claim could be raised on direct appeal. See id. at 423, 429. With

 respect to the fourth element, the Tenth Circuit has held that Martinez applies to

 Colorado cases based on Colorado’s “expressed preference” for defendants to raise

 ineffective assistance of trial counsel claims in collateral review proceedings. Linzy v.

 Faulk, 602 F. App’x 701, 702 n.3 (10th Cir. 2015).

        Respondents argue that Mr. Keener cannot overcome his procedural default

 because the claim premised on counsel’s failure to request a mistrial is not substantial,

 under the first Martinez element. In order to satisfy the “substantial” requirement, Mr.

 Keener must demonstrate that the ineffective assistance of trial counsel claim has

 “some merit.” Martinez, 566 U.S. at 16.

        Having reviewed the trial transcript, the Court agrees that the sub-claim of Claim

 5 premised on defense counsel’s failure to request a mistrial is not substantial under

 Martinez. The trial transcript reflects the following. On the first day of trial, during

 defense counsel’s cross-examination of Detective Daniel Thompson, the witness

 referred to additional police interviews with a potential suspect. (Record (“Rec.”),

 Transcript (“Tr.”) 4/12/2012 at 145). Defense counsel immediately requested a bench

                                              18
Case 1:19-cv-02872-RBJ Document 24 Filed 08/19/20 USDC Colorado Page 19 of 23




 conference, during which she informed the court that she did not have information

 regarding the additional interviews and stated that “[i]t concerns me that I may not have

 all the police reports in this case.” (Id.). Defense counsel stated that “I do think we

 need to ask for a sanction,” but then agreed with the court that “I guess we could keep

 on going until the regular break because we’ll see if there’s any other . . . reports and

 things that I don’t have as I do my cross-examination.” (Id. at 146.). After the jury

 was excused for the day, defense counsel requested that the court “impose a sanction

 for the Rule 16 violation” in the form of “the punitive sanction of a dismissal

 understanding that is an extreme remedy.” (Id. at 253, 255). Defense counsel added

 that “[i]f the Court is not willing to give that remedy then we believe that another

 sufficient remedy would be to . . . . inform the jury of the possible penalties for these

 charges.” (Id. at 255). After discussion, the court stated that the matter would be

 taken up again the following day. (Id. at 260).

        The next day, the court heard further argument on the issue. (See Rec., Tr.

 4/13/12 at 4-33). Defense counsel presented a lengthy argument concerning the

 violation, which she characterized as part of a “systematic problem with the release of

 discovery” in the case, and on that basis requested “a dismissal or a mistrial” but “at a

 minimum we’re entitled to a recess to be able to do whatever investigation we need to,

 to be able to ensure that we have all the police reports in discovery in this case.” (Id.

 at 8, 11, 12). Within its discussion of possible sanctions, the court stated, “I will tell

 you, quite frankly, if the defense requests a mistrial it will be granted,” but “[t]he

 potential for a recess is certainly an idea,” and “at this point I’m inclined to recess to let

                                                19
Case 1:19-cv-02872-RBJ Document 24 Filed 08/19/20 USDC Colorado Page 20 of 23




 people talk.” (Id. at 22, 24, 26). After a half hour recess, defense counsel told the

 court that “at this time we are asking that the Court take a recess until Tuesday. We

 are asking that during that recess we’re going to take a look at the reports. I would

 note that since I made my record I have received two more reports.” (Id. at 27). She

 requested that the District Attorney’s office engage in the necessary procedures to

 ensure “that we have every single report,” and that the parties then reconvene the

 following week “so we can decide if we need to ask for a mistrial based upon the

 quantity of information and the type of information that we’ve received or if it’s

 something that we can continue with,” noting that “[w]e realize that we’re in the early

 stages of the trial and so there is a chance that we might be able to deal with some of

 these issues.” (Id. at 28). Defense counsel requested that Detective Thompson, who

 was scheduled to leave on a vacation, be ordered to stay in town “until at least then

 and that we be able to through cross-examination, address the reports that haven’t

 been given to us, the information that they contain, and if we need to give, introduce

 hearsay through him for any witnesses that we’re not able to get for the trial.” (Id.).

 The court ordered that officer Thompson be made readily available for consultation,

 and set the matter for further hearing the following week. (Id. at 55-56).

        The following week, the day before the trial resumed, the court heard continued

 argument concerning the discovery violations. (Rec., Tr. 4/16/12 at 1-23). Defense

 counsel began by stating that “[w]e first and foremost are renewing our Motion to

 Dismiss.” (Id. at 3). Alternatively, defense counsel requested as a remedy for the

 discovery violations: that the prosecution assure the defense that all discovery had

                                              20
Case 1:19-cv-02872-RBJ Document 24 Filed 08/19/20 USDC Colorado Page 21 of 23




 been provided, that the court allow the defense to call Detective Thompson as a hostile

 defense witness and allow the defense to introduce hearsay statements through him,

 and that the defense be allowed to endorse additional witnesses. (Id. at 3-8).

 Counsel stated that the defense would be submitting its motion to dismiss in writing,

 but “we are not asking for a mistrial. I think at this point we have a jury. We have the

 period of time that’s set aside to go forward with the trial.” (Id. at 3, 7). The Court

 ultimately approved the curative measures proposed by the defense. (Id. at 9-21).

        The next day, the trial court heard argument on the defense’s written renewed

 Motion for Sanction of Dismissal, ultimately denying the motion on the basis that “the

 curative measures finalized yesterday are sufficient to protect Mr. Keener’s rights.”

 (Rec. Tr. 4/17/12 at 9). Then, because Mr. Keener had waived his presence during

 the prior day’s argument, the court advised Mr. Keener:

                       THE COURT: Mr. Keener, yesterday you had
                waived your presence when we talked about the curative
                measures to be taken in this case. A very significant
                decision in the case was being discussed back on Friday
                and then I was told the result of that discussion yesterday.
                Because it’s so significant and you weren’t here I want to
                make sure I ask you about it. And that is the attorneys
                decided at this stage not to make a motion for mistrial. Is
                that what you want to do?

                       THE DEFENDANT: Yes, sir.

                       THE COURT: You agree with that decision?

                       THE DEFENDANT: Yes, sir.

 (Id. at 17).

        The discussion, argument, and analysis set forth in the trial court transcripts

                                              21
Case 1:19-cv-02872-RBJ Document 24 Filed 08/19/20 USDC Colorado Page 22 of 23




 make evident that defense counsel’s decision to decline to seek a renewed motion for

 a mistrial was not an unreasonable strategic decision. When the discovery issue first

 arose, the defense requested a mistrial or, “at a minimum,” a recess to be able to

 investigate to ensure that all discovery had been provided. The court initially

 responded that it would likely grant a motion for mistrial, but then proceeded to state

 that it was actually inclined to order a recess to “let people talk.” At that point it was

 not at all clear that the trial court would grant a mistrial without counsel first attempting

 to devise a remedy for the discovery issues. Further, defense counsel did pursue a

 motion to dismiss the case, which was denied. Counsel proceeded as the trial court

 suggested by working to formulate curative measures, which the court ultimately

 concluded were adequate to protect Mr. Keener’s rights. There is nothing in the

 record to indicate that, having cured the issues to the court’s satisfaction, counsel

 acted unreasonably in not then renewing the motion for mistrial. Additionally, Mr.

 Keener agreed on the record with the decision not to seek a mistrial.

        Finally, Mr. Keener has failed to establish prejudice under Strickland. Again,

 although the trial court initially indicated that it would grant a motion for mistrial if one

 were submitted, it then expressed its inclination to let counsel talk and, after discussion

 and consideration, ultimately determined that the proposed curative measures that

 counsel was able to develop at the court’s suggestion were sufficient to protect Mr.

 Keener’s rights. Mr. Keener has not shown that a renewed motion for mistrial would

 have been granted so as to establish prejudice under Strickland.

        As such, Mr. Keener has failed to show that his claim of ineffective assistance of

                                                22
Case 1:19-cv-02872-RBJ Document 24 Filed 08/19/20 USDC Colorado Page 23 of 23




 counsel based on his counsel’s failure to seek a mistrial is substantial under Martinez.

 For the same reasons, the claim also would fail on de novo review on the merits.

 IV.       CONCLUSION

           For the reasons discussed in this order, Mr. Keener is not entitled to relief on his

 remaining claims. Accordingly, it is

           ORDERED that the Application for a Writ of Habeas Corpus Pursuant to 28

 U.S.C. § 2254 (ECF No. 1) is denied and this case is dismissed with prejudice. It is

 further

           ORDERED that there is no basis on which to issue a certificate of appealability

 pursuant to 28 U.S.C. § 2253(c).

           DATED August 19, 2020.

                                                      BY THE COURT:




                                                      R. BROOKE JACKSON
                                                      United States District Judge




                                                 23
